Latimer, Judge
(concurring in the result):
I concur in the result.
In several recent opinions, complaints have been registered about the instability of our case law. If that is a valid criticism- — and I believe it is when a well-established legal principle is reversed — this decision should take its place at or near the top of the list. Here a prior decision is overruled when it is admitted that such a result is unnecessary to a proper disposition of the issues. When that situation pre-' vails, the die is cast even though the lower tribunals will be confounded. It is to be remembered that they are required to give full faith and credit to our holdings at the time a case is before them and constant vacillation at this level does not aid them in the orderly administration of military justice. However, when my brothers conclude to reverse a prior case without it being questioned by either party, anything I could say to preserve some degree of consistency is of little avail. Accordingly, I merely note my disagreement with the gratuitous advice that a majority of the Court erred in United States v Turkali, 6 USCMA 340, 20 CMR 56.